DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-8 have been allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record neither discloses nor fairly teaches the combination of structural features including but not limited to: an apparatus comprising: an energy source, the energy source configured to convey an amount of energy to a volume of a compressible gas disposed in a chamber and operable to increase a pressure associated with the volume of the compressible gas; and an expansion structure configured to be placed in fluid communication with the chamber to receive a flow of the compressible gas in response to the increase in pressure, particularly, the expansion structure including an inlet having a first diameter and an outlet having a second diameter greater than the first diameter, the expansion structure allowing the compressible gas to expand as the compressible gas flows from the inlet to the outlet such that a supersonic free jet of the compressible gas exits the outlet, and, particularly, the supersonic free jet of the compressible gas configured to accelerate a projectile disposed outside of the expansion structure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication should be directed to Bret Hayes at telephone number (571) 272 – 6902, fax number (571) 273-6902, or email address bret.hayes@uspto.gov, which is preferred, especially for requesting interviews, general questions, etc.  Note, however, that return correspondence cannot be made in the event that information subject to the confidentiality requirement as set forth in 35 U.S.C. § 122 has been included.  See MPEP §§ 502.03 and 713.01, I, regarding email communications.  The examiner can normally be reached Mondays through Fridays from 5:30 AM to 1:30 PM, Eastern.
The Central FAX Number is 571-273-8300.
If attempts to contact the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers, can be reached at (571) 272 – 6874.

/Bret Hayes/
Primary Examiner, Art Unit 3641
25-Jan-22